Citation Nr: 1645400	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  09-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure and service-connected disabilities.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hip traumatic arthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for left hip traumatic arthritis.

4.  Entitlement to an initial compensable disability rating for bilateral hand traumatic arthritis.

5.  Entitlement to an initial compensable disability rating for right foot traumatic arthritis.

6.  Entitlement to an initial compensable disability rating for left foot traumatic arthritis.

7.  Entitlement to an initial compensable disability rating for the right lower leg.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to September 1958 and from December 1958 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In an April 2008 rating decision, the RO, in part, assigned a separate 10 percent rating for left and right knee patellofemoral degenerative (previously evaluated as bilateral patellofemoral degeneration), effective December 7, 2006, respectively.  The RO deferred a decision on entitlement to compensation for residuals, pelvic and bilateral leg injuries (also claimed as arthritis bilateral feet, bilateral shoulders, and bilateral hips).  

In a July 2008 rating decision, the RO, in part, granted service connection for traumatic arthritis of the right and left hip (also claimed as pelvic injuries and left leg injury) assigning a separate evaluation of 10 percent each hip, effective April 23, 2007.  The RO also granted service connection for traumatic arthritis of the right and left hand with a separate noncompensable evaluation for each hand, both effective April 23, 2007.  The RO also granted service connection for traumatic arthritis of the right and left foot with a separate noncompensable evaluation, both effective April 23, 2007.  The RO granted service connection for status post-fracture right lower leg, also claimed as right leg injury assigning a noncompensable rating effective April 23, 2007.

A May 2010 rating decision denied service connection for acute and subacute transient peripheral neuropathy.

The appeal was remanded for a hearing in September 2015.  The Veteran cancelled his hearing in October 2015.

In May 2016, the Board granted service connection for celiac spruce and anemia and for diabetes mellitus, type II, but denied celiac spruce and anemia.  The above issues were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c); 38 U.S.C.A. § 7107 (a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during the Vietnam era. 

2.  Peripheral neuropathy is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include any service-connected disabilities and Agent Orange exposure.

3.  The Veteran's right hip disability causes some painful and limited motion, but does not result in flexion limited to 30 degrees or the functional equivalent thereof, motion lost beyond 10 degrees on abduction, or ankylosis of the right hip.

4.  The Veteran's left hip disability causes some painful and limited motion, but does not result in flexion limited to 30 degrees or the functional equivalent thereof, motion lost beyond 10 degrees on abduction, or ankylosis of the left hip.

5.  The Veteran's bilateral hand traumatic arthritis is manifested by no limitation of motion with x-ray evidence of traumatic arthritis of both hands with subjective complaints of pain and stiffness.

6.  In resolving all doubt in the Veteran's favor, his right foot approximates a moderate disability manifested by weakness, stiffness and painful motion.

7.  In resolving all doubt in the Veteran's favor, his left foot approximates a moderate disability manifested by weakness, stiffness and painful motion.

8.  The Veteran's right leg disability is manifested by no limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5019-5252 (2015).

3.  The criteria for an initial rating in excess of 10 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5019-5252 (2015).

4.  The criteria for an initial 10 percent rating for bilateral hand traumatic arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).

5.  The criteria have been met for an initial 10 percent rating for right foot traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5284 (2015).

6.  The criteria have been met for an initial 10 percent rating for left foot traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5284 (2015).

7.  The criteria for an initial compensable disability rating for the right lower leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5099, 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided pre-adjudication VCAA notice by a letter in June 2008 (hips, hand, feet, and right lower leg) and March 2010 (peripheral neuropathy).  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice).  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (the effect on employment and on daily life).  Considering the content and timing of these notices (and in consideration of subsequent re-adjudications by the RO), the Board finds that the notice requirements applicable to this appeal have been met.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claims.  The Veteran's service treatment records, VA treatment records, and private treatment records have all been obtained.  The Veteran was afforded VA examinations in June 2008 and October 2010.  In May 2016, the Board remanded the above claims for a current VA examination so that the disabilities could be adequately rated.  However, the Veteran failed to attend these examinations.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that a more recent VA examination would have been helpful in rating his current disability severity.  However, in light of the Veteran's refusal to attend another VA examination, the Board is essentially compelled to adjudicate the claims on the evidence currently of record.  Without such pivotal information that could have been provided by more recent VA examinations that would take into account worsening symptoms and could have helped to cure any deficiencies in prior examination reports, the Board is forced to decide the claims based on the current medical record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is a two-way street).  The Board finds that the RO/AMC substantially complied the May 2016 Board remand instructions.

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection for Peripheral Neuropathy

The Veteran asserts that he should be service connected for peripheral neuropathy based on his exposure to herbicides and/or secondary to his service-connected disabilities.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (June 12, 2007).  

Service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  The listed disorders under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  I

The evidence establishes that the Veteran served in Vietnam from May 1967 to April 1968.  The STRs reflect no symptoms or diagnosis of peripheral neuropathy while in service.  While herbicide exposure is presumed, his peripheral neuropathy has not been shown to be of the early onset type.  The record is devoid of any evidence indicating he experienced any manifestations of peripheral neuropathy related to Agent Orange exposure in service, or even shortly following his discharge from service.

Rather, based on the record, the first medical evidence of manifestations of peripheral neuropathy began in 2009.  The Board finds that this does not meet the criteria for early-onset peripheral neuropathy.  In a February 2009 VA treatment record, he was diagnosed with axonal sensory neuropathy.  Therefore, the statutory presumption that his peripheral neuropathy was incurred in service is not for application in this case.

Although he has not been shown to have early-onset peripheral neuropathy, which is required for service connection under the presumptive provisions of 38 C.F.R. § 3.309(e), he can nevertheless pursue his claim on a direct and secondary basis.  See Combee v. Brown, 34 F.3d at 1042 (Proof of direct service connection thus entails proof that exposure during service caused the malady that appears many years later).  While the evidence of record supports a finding that he suffers from peripheral neuropathy, the medical evidentiary record discloses no causal relationship between his exposure to Agent Orange in service and his diagnosed peripheral neuropathy.  Also, the current medical evidence of record does not reflect peripheral neuropathy secondary to any service-connected disability.  The Board remanded the issue to obtain such a nexus opinion, but the Veteran did not attend this hearing.  The examination would have provided important information to decide his claim.

Overall, the preponderance of the evidence is against the claim of service connection for peripheral neuropathy, to include as a result of herbicide (Agent Orange) exposure or secondary to a service-connected disability, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.   That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b)


III.  Higher ratings-In General

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2014).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, as in the claim for an increased rating for a right hip disability, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As relevant to orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of a veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little-used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

IV. Bilateral Hip

The Veteran is assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5252, ratings of 10, 20, 30 and 40 percent disabling are warranted for limitation of flexion to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively. Id.  Alternative Diagnostic Codes also address limitation of the thigh or hip.  Diagnostic Code 5250 provides for an evaluation for ankylosis of the hip.  Diagnostic Code 5251 provides a 10 percent evaluation for limitation of extension of the thigh to 5 degrees.  Diagnostic Code 5253 provides for a 10 percent evaluation for either limitation of rotation for the affected leg (cannot toe-out more than 15 degrees), or limitation of adduction (cannot cross legs), and a 20 percent evaluation for limitation of abduction of the thigh (motion lost beyond 10 degrees).  Id.

Normal range of motion (ROM) of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  
 
The evidence of record reflects a finding of no musculoskeletal abnormalities, with normal range of motion of all musculoskeletal systems in July 2006.  A June 2008 x-ray showed that the hip and sacroiliac joints were normal and no bone destruction was present.

At the June 2008 VA examination, the Veteran complained of continuous bilateral hip pain.  The examiner noted tenderness to palpation over the greater bursa of each hip and that range of motion of the hips was decreased after three repetitions.  Range of motion after testing revealed flexion to 54 degrees, extension to 12 degrees, adduction to 25 degrees, abduction to 14 degrees, external rotation to 9 degrees and internal rotation to 28 degrees in the right hip.  In the left hip, range of motion testing revealed flexion to 49 degrees, extension to 15 degrees, adduction to 20 degrees, abduction to 12 degrees, external rotation to 16 degrees, and internal rotation to 6 degrees.  The examiner noted that the neurological examination was normal with sensation to pinprick and light touch intact in lower extremities.  X-rays showed traumatic arthritis of the hips.

A more recent VA examination would have been helpful in assessing his current severity.  However, in light of the Veteran's decision to not attend another VA examination, the Board is compelled to adjudicate the claim on the evidence currently of record.  Without such pivotal information that could have been provided by a more recent VA examination that would take into account worsening symptoms and could have helped to cure any deficiencies in a prior examination report, the Board finds that the assigned 10 percent rating is adequate to compensate each hip for the current pain or limitation of movement.

After review of all the above described evidence, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5252 as right and left hip limitation of flexion is not limited to 30 degrees or less.  This is true even considering additional functional loss.  In sum, the Veteran has pain in each hip.  He also demonstrates some limitation of motion based primarily on his last VA examination.  However, the DeLuca criteria were addressed and the record does not suggest, much less establish, that the Veteran meets the stated criteria for a higher rating or the functional equivalent, when considering DeLuca, as he retains significant motion in all directions of both hips without fatigue, weakness, lack of endurance, or incoordination on movement.  Claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.  In this case, the objective clinical findings of record do not document significant additional functional loss due to the Veteran's bilateral hip disability sufficient to warrant a rating in excess of the 10 percent already assigned for each.  

Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  The Veteran's examinations show no additional loss of motion even when pain was considered - and painful walking was the basis of the 10 percent evaluation, the technical requirements of which the Veteran's disability did not meet.  A more a recent VA examination would have been helpful in rating his current severity.  However, in light of the Veteran's refusal to attend another VA examination, the Board is essentially compelled to adjudicate claim on the evidence currently of record.  Without such pivotal information that could have been provided by a more recent VA examination that would have taken into account worsening symptoms and could have helped to cure any deficiencies in a prior examination report, a rating in excess of 10 percent is not warranted based on limitation of flexion for the right or left hip disability.  

All potentially applicable regulatory provisions have been considered by the Board.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  But as noted above, there is flexion to 49 degrees, at its worst; accordingly, there is no right or left hip ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.  Right hip range of motion was not limited so that he could not cross his legs or toe out more than 15 degrees and his abduction was not limited beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  Additionally, the evidence does not support a finding of a flail hip joint, or malunion of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Code 5254-55.  Moreover, the evidence does not support, and the Veteran does not report any incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 50003, 5010.  Finally, an evaluation in excess of 10 percent is not provided for limitation of right hip extension.  A separate evaluation on this basis is not warranted as extension was never limited to 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Accordingly, alternative codes do not provide for an increased evaluation.

With regard to determining whether specific rating criteria are met to warrant an increased rating, the findings provided on examination by medical professionals are more probative than the Veteran's lay assertions.  The examiner has medical experience, education, and training that the Veteran is not shown to have.  Further, VA prescribes that the use of a goniometer is indispensable in obtaining accurate measurement of limitation of motion.  38 C.F.R. § 4.46 (2015).  The medical evidence is therefore the most probative in evaluating the Veteran's range of motion, as it offers specialized, specific, and detailed determinations pertinent to the rating criteria and largely contemplates the descriptions of his symptoms.

Moreover, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.  

In light of the above, the claim for a rating in excess of 10 percent for the Veteran's right and left hip disability is denied.



V.  Bilateral Hands

The Veteran appeals the denial of a compensable rating for his service connected traumatic arthritis of both hands.  His hand disability is rated as under Diagnostic Codes 5099-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

The medical evidence of record reflects mild degenerative joint disease involving the interphalangeal joints of both hands, particularly the DIP joints of both little fingers.  (See June 2008 x-ray).  

At the June 2008 VA examination, the Veteran could make a fist with both hands.  He could also flex and extend the fingers of both hands.  On examination of the right hand, there was tenderness of the metacarpophalangeal joint of the second through the fifth fingers, the proximal interphalangeal joint of the second through the fifth fingers, distal interphalangeal joint of the second through fifth fingers.  On examination of the left hand, there was tenderness to palpation of the metacarpophalangeal joint second through fifth fingers, proximal interphalangeal joint second through fifth fingers, distal interphalangeal joint second through fifth fingers.  The fingers intermittently get stiff.  Range of motion of the hand was normal.  X-rays of the hands revealed some arthritis.

In an October 2010 VA examination, he stated that he had right and left hand pain about 8/10 on a 0 to 10 scale.  He complained of symptoms of mild decrease in strength and dexterity.  There were no flare ups of pain.  Upon physical examination of the right hand, the thumb, index finger, long, ring and little fingers were grossly normal.  There was no pain on palpation or swelling.  The whole right hand was neurovascularly intact and there was no edema.  With regards to range of motion for the right hand, the metacarpal phalangeal joint flexion was 0 to 90 degrees, proximal intraphalangeal joint flexion was 0 to 110 degrees, and distal interphalangeal joint flexion was 0 to 60 degrees.  There was no change in range of motion with repetitive motion.  The Deluca factor was 0 degrees.  The measurement of gap between the thumb and fingers was 0, between the tip of the fingers and the proximal transverse crease of the thumb was 0.9 cm, between the thumb and the fingers with the thumb attempting to oppose the fingers was 0 degrees.  There was adequate strength for pushing, pulling and twisting.  There was adequate dexterity for pushing, pulling, writing, touching and expression.  The grip was 5 pounds.  

Upon physical examination of the left hand, the thumb, second, third and fourth were grossly normal and neurovascularly intact.  There was no edema.  Range of motion for the left hand consisted of: metacarpal phalagneal joint flexion was 0 to 90 degrees, proximal interphalangeal joint flexion was 0 to 110 degrees, and distal interphalangeal joint flexion was 0 to 70 degrees.  There was no change in range of motion with repetitive motion times three.  The Deluca factor was 0 degrees.  Measurement of gap between the tip of the thumb and fingers 0 degrees, between the tips of the fingers and the proximal transverse crease of the palm 1.5 cm, between the thumb and the fingers with the thumb attempting to oppose the fingers 0 degrees.  There was adequate strength for pushing, pulling and twisting.  There was adequate dexterity for twisting, probing, writing, touching and expression.  The grip on the left hand was 5 pounds.  

Although the VA examination discloses there is no limitation of motion, a June 2008 x-ray reflects degenerative joint disease involving the interphalangeal joints of both hands, particularly the DIP joints of both little fingers.  In other words, there is x-ray evidence of involvement of two or more minor joint groups of each hand is considered as one minor joint group.  Hence, a 10 percent rating is warranted for his bilateral hand disability.  A more a recent VA examination would have been helpful in rating his current severity.  However, in light of the Veteran's decision not to attend another VA examination, the Board is essentially compelled to adjudicate the claim on the evidence currently of record. 

The Board has also considered whether a higher rating is warranted based on the individual digits.  The Board, however, notes ankylosis of the fingers has not been shown, and therefore, Diagnostic Codes 5224 to 5227 are inapplicable.  Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Diagnostic Code 5229 pertains to limitation of motion of the index finger or of the long finger and provides a 10 percent rating for limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  Examination reveals no limitation of motion for any fingers or thumb.  Accordingly, a higher rating is not available under these alternative codes.  There is no indication of occasional incapacitating exacerbations, and thus there is not entitlement to a 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5003.

The Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed, specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

Moreover, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.  

A combined 10 percent rating is warranted for the Veteran's bilateral hand disability.

VI.  Bilateral Foot

The Veteran's bilateral foot disability is rated as noncompensable under Diagnostic Codes 5010-5284.  The Veteran is seeking a higher rating.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  

In this case, DC 5010 evaluates traumatic arthritis, and DC 5284 evaluates "other foot disability."

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2015).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

DC 5284 pertains to other injuries of the foot.  Moderate disability warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  Actual loss of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5284 (2015).  Diagnostic Code 5010, applicable to traumatic arthritis, is evaluated as degenerative arthritis, based on limitation of motion of the specific joint involved.  38 C.F.R. § 4.20.

The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).

The medical evidence of record reflects x-ray evidence of mild degenerative change of the first metatarsal articulation of the right foot.  (April and June 2008 VA treatment records).  

Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, DC 5167 (2015).

At the June 2008 VA examination, the Veteran's chief complaint was constant pain with weakness, swelling, burning, stiffness, give way and locking.  He rated his pain as a 10 (10 being the worst).  He reported that sitting, standing, bending, overhead work and walking caused him to have a flare-up of pain.  He stated that the flare-up was severe in degree and could last for several days.  He used a cane to help with ambulation:  He reported that he could not walk about 30 minutes.  He did not note any periods of incapacitation during the past 12 months.  Gait was satisfactory.   There was tenderness and warmth/redness of the mid foot bilaterally.  There was no tenderness or swelling of the second through fifth toes of either foot.  Range of motion of the great toe MTP flexion was 5 degrees for the right and left; and MTP extension was 30 degrees for the right and 40 degrees for the left.  After three repetitions, there was some loss of flexion due to pain, with no fatigue, weakness, lack of endurance, or loss of coordination.  X-rays of the big toes revealed arthritis of the metatarsal joints.  On examination of the feet, there was no valgus or vaius noted.  Achilles tendon was in neutral position.  There were no abnormal varicosities of the feet.

The Veteran underwent a VA examination in October 2010, he reported foot pain as an 8/10 (10 being the worst).  There was associated weakness, but no stiffness, swelling, redness, fatigability, or no lack of endurance.  He had tenderness and warmth of the mid foot and big toes, bilaterally.  The x-rays showed arthritis of the big toes bilaterally.  He reported flare-ups with ambulation greater than one block where the pain was described as moderate relieved by rest.  There was no additional limitation of motion.  Functional impairment was mostly pain.  He used his cane on an episodic basis with prolonged standing and walking.  He had no hospitalization or surgery.  He reported that his ability to drive was impacted by the foot pain.  With regards to the left foot, the great toe, second, third, fourth and the fifth toes were grossly normal.  Gait was non-antalgic.  There was no callus formation, skin breakdown, or abnormal shoe wear pattern.  He had no hammer toes or claw foot.  The Achilles was well aligned.  There is no objective evidence of edema, no instability, weakness, or tenderness. 

The Veteran's daily pain, flare-ups, and difficulty driving because of his feet more nearly approximate moderate foot disability under DC 5010-5284, or DC 5283.  Based on this body of evidence, he is entitled to a 10 percent rating for each foot under DC 5284 for the entire period under consideration.  Although the examiner did not objectively identify painful motion, the Veteran's statements regarding his pain and his flares are credible.  38 C.F.R. §§ 4.3, 4.7, 4.59 (2015). 

The Board does not find that he is entitled to a higher rating for either foot, as neither foot's symptoms reach the level of moderately severe.  The evidence shows a normal gait.  There was no evidence of instability or deformity.  The evidence does not show weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion of the tarsal and metatarsal bones, therefore DCs 5277 through 5283 are inapplicable.  In sum, the evidence supports moderate disability of the bilateral foot.  38 C.F.R. § 4.71a, DC 5284 (2015).

As indicated, the Veteran did not attend the recent scheduled examination.  The Board must adjudicate the claim on the evidence of record.

Moreover, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.  

A 10 percent rating for each foot is warranted.

VIII.  Right Lower Leg

The Veteran's right leg disorder was rated as noncompensable under Diagnostic Code 5099-5010.  His disability is rated by analogy under DC 5010, applicable to traumatic arthritis, which as mentioned previously is evaluated as degenerative arthritis, based on limitation of motion of the specific joint involved.  38 C.F.R. § 4.20.

A June 2008 VA examination noted that there was a fracture of both bones of the right leg below the knee, but the right leg on examination was straight.  There were no callosities noted on palpation of the right tibial fibula.

An October 2010 VA examination reflects status post fracture right lower leg.  He described mild to moderate pain.  He has not received any treatment for his right lower leg condition within the last 12 months.  He takes Gabapentin for pain and discomfort.  There was no osteomyelitis or other bone infection or flare-ups.  He used a cane on an episodic basis.  There were no constitutional symptoms of bone disease and the condition did not affect his usual occupation or daily activities.  Upon physical examination of the right lower leg, it was equal in length and width when compared to the left leg.  There were no obvious deformities in the right lower leg and full sensation on reonofilament testing.  The examiner diagnosed status post fracture of the right leg with no residuals. 

With regard to determining whether specific rating criteria are met to warrant an increased rating, the findings provided on examination by medical professionals are more probative than the Veteran's lay assertions.  The examiner has medical experience, education, and training that the Veteran is not shown to have.  Further, VA prescribes that the use of a goniometer is indispensable in obtaining accurate measurement of limitation of motion.  38 C.F.R. § 4.46 (2015).  The medical evidence is therefore the most probative in evaluating his range of motion, as it offers specialized, specific, and detailed determinations pertinent to the rating criteria and largely contemplates the descriptions of his symptoms.

A noncompensable evaluation is assigned unless there is objective evidence of limitation of a joint due to the fractures lower leg.  Again, a more a recent VA examination would have been helpful to in rating his current severity.  However, in light of the Veteran's decision not to attend another VA examination, the Board is essentially compelled to adjudicate the claim on the evidence currently of record.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.  

The claim for a compensable rating for the right leg disability is denied.

IV.  Extraschedular Consideration

The Board considered whether these claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (2015), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain in his hips, hands, feet, and right leg.  He also complaints of weakness, stiffness, painful motion, and difficulty with long periods of standing and walking.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the hips, hands, feet, and right leg and provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet.App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's hips, hands, feet, and right leg disabilities, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1) (2015).

X.  Rice considerations

In Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran filed a claim for TDIU in September 2009.  It was granted in a December 2009 rating decision, effective September 18, 2009.  The Veteran did not file a disagreement with regard to the assigned effective date; therefore, the issue of entitlement to TDIU is not before the Board.



ORDER

Service connection for peripheral neuropathy, to include as due to Agent Orange exposure and service-connected disabilities, is denied.

An initial disability rating in excess of 10 percent for right hip traumatic arthritis, is denied.

An initial disability rating in excess of 10 percent for left hip traumatic arthritis, is denied.

A 10 percent rating for bilateral hand traumatic arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating for right foot traumatic arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent rating for left foot traumatic arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable disability rating for the right lower leg is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


